PD-0768-15
                              PDR   NO

DANIEL      FRANK LONGORIA JR,                §
       Appellant,                             §    IN THE   COURT OF   CRIMINAL
                                              §
                                              §    APPEALS AT AUST^RT^^^|WLS
                                              §
THE STATE OF TEXAS,                           §
     Appellee.                                §                         JUN 26 2015

                         MOTION TO FILE A         SINGLE COPY      Abel Acosta, Cler^
       COMES NOW, Daniel Frank Longoria Jr.., Appellant in the above

sytled and numbered cause, and files his motion to request to file

a single copy (pursuant to Tex.Rules of Appellate Procedur^[|_[903|N
(b)) within this Honorable Court, and shows this Court GOtfe^Ml1^ APPEALS
to   GRANT    this   motion   as   follows:


       1* The Appellant is currently incarcerated in the &5§UA&$£ia, Cierk
Coffield unit in Anderson County.

       2* The Appellant is currently without Counsel for his aid,

and the Appellant is indigent.

       3*    The Coffield unit does NOT allow offenders            to have access

to a coping machine, and cannot provide this Court with the re

quired copies to go to the proper parties.

      4* The Appellant request this Court.to order the clerk of

the Court to make the required copies to go to .the proper parties

at hand, and further requests this Honorable Court to allow the

Appellant to proceed by allowing Appellant to file a single copy.


                                         PRAYER

       Appellant prays that this Honorable, Court will GRANT this

motion and order the CLERK, of the Court to provide the required

copies to go .to the needed parties at hand.



                                         page 1
                        INMATE DECLARATION

     I, Daniel F. Longoria Jr., #01851803., being currently incar

cerated in the TDCJ-CID Coffield unit in Anderson County, Texas,

declares that the foregoing is true and correct under the penalty
of perjury. EXECUTED THIS DAY OF JUNE 15, 2015.




                                 Daniel Frank Longoria Jr.
                                 Coffield unit -- #0.1851803
                                 2661 FM 2054
                                 Tenn.Colony, Tx.   75884
                                 Pro   se.




                         PROOF OF MAILING

     I, Daniel F. Longoria Jr., #01851803, declares under the pen

alty of perjury that I.have placed this motion in the internal

mail box of the Coffield unit, in Anderson County, Texas, on. June

15, 2015.




                                 Daniel' Frank Longoria Jr.
                                 Coffield unit -- #01851803
                                 2661 FM 2054
                                 Tenn.Colony, Tx. 75884
                                 Pro   se.




                           page 2 of 2